DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“means”) that is coupled with functional language (e.g. “for heating”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for heating,” “a means for cooling,” and “a means for creating a vibration” in claim 10.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structures of “a means for heating,” “a means for cooling,” and “a means for creating a vibration” in claim 14, described in paragraph [0073], of the specification includes: “a vibration member formed of a material that may be heated or cooled to provide heat or cold to a user”.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 2009/0105620).
Regarding claim 1, Wolfe discloses (Fig. 1) a therapeutic tool comprising: 
a body member (10) formed in a frusto-conical shape, the body member having a platform base (12) at a first end and a rounded opposing second end (16); and a flexion portion (14b) disposed on the body member, wherein the flexion portion is configured to allow a pressure application member to deflect, flex, and/or move with respect to the platform base (pressure application member deformed, and therefore “moves” with respect to platform base, see paragraphs [0014] and [0016]).
Regarding claim 2, Wolfe discloses that the body member comprises a resilient material made from silicone material (Wolfe paragraph [0023] lines 10-14).
Regarding claims 3 and 5, Wolfe further discloses that the durometer value of the material is between the range 5 and 50 recited in claim 3 (Wolfe discloses a durometer range, in Shore A scale, of 25 to 45), and this range encompasses the durometer value of 35 recited in claim 5 (Wolfe paragraph 23 lines 1-5). 
Regarding claim 6, Wolfe discloses that the platform base is formed with a planar surface (base 12 of Wolfe can be planar) configured to support the body member against a flat surface (because the base is planar, the base would be configured to support the body member against a flat surface). 
Regarding claim 11, Wolfe discloses the body member is a unitary structure (structure of body member 10 is unitary as shown in Fig. 1 Wolfe).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2009/0105620)
Regarding claim 4, Wolfe discloses the lower limit of the durometer range of the material provided by Wolfe is 25 in Shore A, but does not disclose the durometer value is about 15. However, absent a critical teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the durometer value of Wolfe to be about 15 in Shore A for the purpose of improving softness and therefore the compressibility of the body member to allow for better user comfort, since it has been held that discovering the optimum value involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2009/0105620) in view of Traub (US 7,618,358).
Regarding claim 7, Wolfe discloses all elements of the current invention including a body member, but does not disclose including a friction coating. However, Traub teaches (Figure 2) an inflatable training device (2) with a friction coating (high-traction material 34) on the body member (8) to reduce slippage (Col. 4 lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body member of Wolfe to include a friction coating, as taught by Traub, for the purpose of maintaining the user's target area in place on the body member when using the device (Traub Col. 4 lines 27-30).
   
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2009/0105620) in view of Leier (US 9,968,505).
Regarding claim 8, Wolfe discloses that the body member comprises a material with a durometer value of 35, a material with this durometer value would inherently allow bending of the device, but does not disclose the flexion portion allows a pressure application portion to bend up to 45 degrees with respect to a central axis of the body member.
However, Leier teaches (Figures 10-11) a tilting inversion device having a massage member (30), base (bottom surface of massage member pressing on surface plate 26 of inverter), and a pressure application member (tip of massage member 30) flexion region (34) see that includes a relief (notch, emptiness, or cavity) that allows pressure application member to bend with respect to a pivot axis centered about the relief. As a result of this combination, the flexion portion (part of the body member) would allow the pressure application member to bend up to 45 degrees with respect to a central axis of the body member. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Wolfe such that the flexion portion allows a pressure application portion to bend up to 45 degrees with respect to a central axis of the body member, as taught by Leier, for the purpose of increasing the softness or resilience of the massage device (Col. 4 lines 42-48 of Leier).
Regarding claim 12, Wolfe disclose a flexion portion, but does not disclose the flexion portion is disposed internally within the body member.
However, Leier teaches (Figures 10-11) a tilting inversion device having a massage member (30), base (bottom surface of massage member pressing on surface plate 26 of inverter), and a pressure application member (tip of massage member 30) flexion region (34) (notch, emptiness, or cavity) that allows pressure application member to bend with respect to a pivot axis centered about the relief, wherein the flexion portion is disposed internally within the body member (due to the flexion portion including a relief).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexion portion of Wolfe such that the flexion portion is disposed internally within the body member, as taught by Leier, for the purpose of increasing the softness or resilience of the massage device (Col. 4 lines 42-48 of Leier). 
 
 Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2009/0105620) in view of Sargent (US 2006/0142675).
Regarding claim 9, Wolfe discloses a platform base, but does not disclose an attachment port formed into the platform base configured to receive an attachment tool. However, Sargent teaches (Fig. 5) a device including a platform base (bottom of device 46 having cavity within) including an attachment port (cavity housing motor 50) configured to receive an attachment tool (vibratory massager 48 having motor 50 with eccentric weight 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform base of Wolfe to include an attachment port formed into the platform base configured to receive an attachment tool, as taught by Sargent, for the purpose of providing a means for incorporating a vibratory motor into the device, thereby allowing a user to simultaneously receive acupressure and vibratory massage.
Regarding claim 10, Sargent discloses wherein the attachment tool includes a means for creating a vibration (vibration massager 48).

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10 of U.S. Patent No.10,500,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of U.S. Patent No.10,500,130 discloses essentially all claimed features of the instant application.
 
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,500,130 in view of Sargent (US 2006/0142675).
Regarding claim 13, claim 1 of U.S. Patent No. 10,500,130 discloses a platform base, but does not disclose an attachment port formed into the platform base configured to receive an attachment tool. However, Sargent teaches (Fig. 5) a device including a platform base (bottom of device 46 having cavity within) including an attachment port (cavity housing motor 50) configured to receive an attachment tool (vibratory massager 48 having motor 50 with eccentric weight 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform base of claim 1 of U.S. Patent No. 10,500,130 to include an attachment port formed into the platform base configured to receive an attachment tool, as taught by Sargent, for the purpose of providing a means for incorporating a vibratory motor into the device, thereby allowing a user to simultaneously receive acupressure and vibratory massage.
Regarding claim 14, Sargent discloses wherein the attachment tool includes a means for creating a vibration (vibration massager 48).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,500,130 in view of Fausett (US 2017/0231851).
Regarding claim 11, claim 1 of US Patent No. 10,500,130 discloses the device includes a body member, but does not disclose the body member is a unitary structure.
However, Fausett teaches (Fig. 12A-12B) a body member (1206) having a unitary structure (paragraph [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body member of claim 1 of US Patent No. 10,500,130 to be a unitary structure, as taught by Fausett, for the purpose of allowing the body member to be manufactured as a single piece.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10-11, and 13-15 of U.S. Patent No.11,160,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of U.S. Patent No.11,160,725 discloses essentially all claimed features of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785